Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 1 of 9




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                               Case No. 2:20-CV-14203-ROSENBERG/LOUIS

  THURLOW FREDRICK WILKINS,
           Plaintiff,
  v.
  DEPUTY T. RAGOODIAL,
           Defendant.
  ____________________________________/

                                                       ORDER

           THIS CAUSE comes before the Court on Defendant Ragoodial’s Motion to Compel

  Plaintiff’s Better Answers to Interrogatories and Requests for Production (“Motion to Compel”)

  (ECF No. 30). Having reviewed the Motion, and being otherwise duly advised on the matter, the

  Court hereby GRANTS Defendant’s Motion to Compel.

           Defendant’s Motion to Compel seeks better answers to interrogatory numbers 1, 2, 4, 5, 6,

  11, 12, 13, and 17. Defendant avers that the answers provided to these interrogatories are either

  incomplete or inadequate. Defendant also claims the responses to Defendant’s Request for

  Production are incomplete and evasive and, as such, should be treated as a failure to respond.

  Defendant further challenges Plaintiff’s objection to requests on the basis that Defendant already

  has the requested information.1 Plaintiff did not respond to Defendant’s Motion to Compel, and

  the time to do so has since passed. Defendant’s certificate of pre-filing conferral represents that on

  February 19, 2021, Defendant raised the deficiencies raised in the Motion to Compel with Plaintiff,

  who stated he would try to provide better answers and produce some of the requested documents



  1
   This assertion or objection is contained within Plaintiff’s answers to interrogatory numbers 1, 11, 12 and request for
  production number 9.

                                                            1
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 2 of 9




  by March 5, 2021. Whether supplemental answers were indeed served has not been made known

  to the Court.

         Under the Federal Rule of Civil Procedure 33(a)(2), a party may pose interrogatories

  related to any matter into which Rule 26(b) allows inquiry. Federal Rule of Civil Procedure 34(a)

  similarly provides that a party may serve requests for production of documents which are “in the

  possession, custody or control of the party upon whom the request is served.” “Control is defined

  not only as possession, but as the legal right to obtain the documents requested upon demand.”

  Searock v. Stripling, 736 F.2d 650, 653 (11th Cir.1984). However, “[e]ven if a party has control

  of documents, the court may limit the extent of discovery through document production if the

  “discovery sought is unreasonably cumulative or duplicative, or is obtainable from some other

  source that is more convenient, less burdensome, or less expensive.” Mathis v. Wachovia, No.

  5:05CV163 RSEMT, 2006 WL 3747300, at *1 (N.D. Fla. Dec. 18, 2006) (citing Fed. R. Civ. P.

  26(b)(2)).

         I.       INTERROGATORIES

         Plaintiff does not specifically object to providing answers to any of the interrogatories.

  Even where Plaintiff raises Defendant’s access to the information being sought, Plaintiff still

  answers the interrogatory. However, the answers provided are deficient in that they lack sufficient

  detail and rely on unidentified documents to later be produced. The Court will address each

  interrogatory answer raised in Defendant’s Motion to Compel on an individual basis:

     a. Interrogatory 1. Please provide the name, address, telephone number, place of
        employment and job title of any person you claim was a witness to the incident described
        in the Amended Complaint.

         Plaintiff’s Answer: Plaintiff states that on June 7, 2020, there are numerous inmate eye
         witnesses and the video cameras from the specific unit 24 cell/pod (D) location and
         Booking videos staff witnesses and inmate witnesses where Defendants Ragoodial used
         unjustified excessive force causing Plaintiff injuries. The answers to this question are

                                                  2
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 3 of 9




         within the defendants Paul Blackman and Ragoodial’s possession. As such, Plaintiff will
         also produce this information during discovery.

         A court cannot compel better answers to an interrogatory question to which the party being

  asked does not know the answer; but to the extent the answer is unknown, the responding party

  must state so. See Solyom v. World Wide Child Care Corp., No. 14-80241-CIV, 2015 WL

  1886274, at *3 (S.D. Fla. Apr. 16, 2015) (“The Court cannot compel [d]efendants to give better

  answers to interrogatories to which they have sworn (after conducting an expanded search) that

  they do not know the answer.”); Waite v. AII Acquisition Corp., No. 15-CV-62359, 2016 WL

  4433719, at *2 (S.D. Fla. May 3, 2016) (ordering that if the responding party does “not know the

  answers to all or part of an interrogatory, they must specifically state so”). Thus, to the extent that

  Plaintiff can specifically identify the name, address, telephone number, place of employment,

  and/or job title of any person believed to be a witness, he must provide that information. If Plaintiff

  does not have the requisite knowledge or information to answer this interrogatory with more

  specificity, he must expressly state so.

     b. Interrogatory 2. Please state the specific nature and substance of the knowledge that you
        believe the person(s) identified in your response to Interrogatory number 1 may have.

         Plaintiff’s Answer: Plaintiff witnesses will provide direct facts that Plaintiff followed all
         lawful orders and never resisted showing proof that Defendants wrote fabricated sheriff
         office reports to cover up unnecessary use of force.

         For the same reasons addressed above, to the extent that Plaintiff is aware of the identity

  of any witness, Plaintiff must provide this information and specify the substance and nature of the

  knowledge each individual witness is believed to possess.

     c. Interrogatory 4. Please state each item of damage that you claim you sustained as a result
        of Defendant Ragoodial’s alleged use of force as you describe in your Amended
        Complaint. Please list each category of damage, such as medical expenses or lost wages,
        and the total amount of damage claimed for each category.

         Plaintiff’s Answer: Plaintiff sustained physical and emotional and mental damages. Will

                                                    3
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 4 of 9




         fully answer upon completion of discovery.

         Pursuant to Fed. R. Civ. P. 26(a)(1)(C), a party is required to disclose “a computation of

  any category of damages claimed ... making available for inspection and copying as under Rule 34

  the documents or other evidentiary material, not privileged or protected from disclosure, on which

  such computation is based, including materials bearing on the nature and extent of injuries

  suffered.” Furthermore, where discovery is sought regarding the damages being claimed, “[i]t is

  not sufficient for a party to respond merely by stating generally that it seeks certain types of

  damages, or by referring to financial documents from which the information may be derived. Even

  where it is premature for a party to provide expert opinions on the subject of damages, the party is

  required to provide a substantive response regarding the amount of damages based on the

  information it has to date.” Friskney v. Am. Park & Play, Inc., No. 04-80457-CIV, 2005 WL

  8156082, at *2 (S.D. Fla. June 21, 2005) (citation omitted). As such, Plaintiff must provide an

  amended answer to interrogatory number 4, which states the amount of damages being sought and

  any information on which these damages are based.

     d. Interrogatory 5. Please state the name, address and specialty, if any, of all medical
        practitioners who have examined or treated you to date as a result of the incident
        complained of, the nature of such treatment, so far as you are able, and the date of each
        visit referred to above.

         Plaintiff’s Answer: Plaintiff will provide the answers completely with all medical
         practitioners upon obtaining this information.

         As with interrogatory number 1 addressed above, to the extent that Plaintiff can identify

  any of the medical practitioners who had examined or treated him as a result of the incident

  complained of, and/or has knowledge of the nature of the treatment and the date of the visits,

  Plaintiff must provide this information. If Plaintiff does not have the requisite knowledge or

  information to answer this interrogatory with more specificity, he must expressly state so.



                                                   4
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 5 of 9




     e. Interrogatory 6. Have you heard or do you know about any statement or remark made by
        or on behalf of any party to this lawsuit, other than yourself, concerning any issues in this
        lawsuit? If so, state the name and address of each person who made the statement or
        statements, the name and address of each person who heard it, and the date, time, place and
        substance of each statement.

         Plaintiff’s Answer: Plaintiff’s answer to this question will be obtained from the
         information obtained in Question No. 1, above. Will be provided upon completion of
         discovery.

         As with interrogatory numbers 1 and 5 addressed above, to the extent that Plaintiff can

  identify any specific statements, and/or the individuals who made or heard those statement, their

  respective addresses, and the details surrounding the statement, Plaintiff must provide this

  information. If Plaintiff does not have the requisite knowledge or information to answer this

  interrogatory with more specificity, he must expressly state so.

     f. Interrogatory 11. Have you ever been arrested, and if so, state the date of each arrest, the
        name of the officer who made each arrest, and the name of the political subdivision that
        employed him, the crime of which you were accused, and the final disposition of any action
        that was instituted on each charge.

         Plaintiff’s Answer: Plaintiff answer is YES. Although this information is already in
         Defendants’ possession.

         As with interrogatory numbers 1, 5, and 6 addressed above, to the extent that Plaintiff

  knows the requested specifics regarding each of his arrests, those specifics must be provided to

  Defendant. If Plaintiff does not have the requisite knowledge or information answer this

  interrogatory with more specificity, he must expressly state so.

     g. Interrogatory 12. Have you ever been convicted of a crime, and if so, how many times
        and state specifically as to each conviction the name of the crime, the date of the
        conviction, the name of the court in which you were convicted, and the city, county and
        state of court of such conviction, and the penalty or punishment imposed by the court as
        to each conviction?

         Plaintiff’s Answer: Plaintiff answer is YES. Although Plaintiff objects to this question
         as harassment due to the fact Defendants already has this information in their data base.

         As with interrogatory number 11, to the extent that Plaintiff knows the requested specifics

                                                   5
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 6 of 9




  regarding each of his prior convictions, those specifics must be provided to Defendant. If Plaintiff

  does not have the requisite knowledge or information answer this interrogatory with more

  specificity, he must expressly state so. As for Plaintiff’s objection regarding Defendant’s

  possession of the information, “[r]egardless of whether Defendant[ ] [is] in possession of the

  answers, Plaintiff[ ] [is] nonetheless obligated to answer the interrogatories.” C.H. by Hilligoss v.

  The Sch. Bd. of Okaloosa Cty. Fla., No. 3:18-CV-2128-MCR-HTC, 2020 WL 1428944, at *4

  (N.D. Fla. Mar. 23, 2020).

     h. Interrogatory 13. Describe in detail all actions taken by Defendant Ragoodial which you
        contend violated your constitutional rights. Please specify each part of your body that was
        touched by the Defendant and the damage done.

         Plaintiff’s Answer: Plaintiff would direct Defendants to read the Plaintiff’s Amended
         Complaint and the answer to this question lays therein.

         Though the Complaint may describe the actions taken by Defendant which Plaintiff

  contends to have violated his constitutional rights, a generic reference to the Complaint is

  insufficient to answer Defendant’s interrogatory. See Garcia v. Schindler Elevator Corp., No. 10-

  23543-CIV, 2011 WL 13100469, at *1 (S.D. Fla. June 22, 2011) (finding plaintiff’s answers to

  interrogatories with “summary references” to the complaint were not sufficiently specific, and

  requiring plaintiff to fully respond); C.H. by Hilligoss, 2020 WL 1428944, at *2 (requiring

  plaintiffs to “revise all discovery responses which reference the Third Amended Complaint to

  specifically identify those allegations in the amended complaint which are responsive to the

  interrogatories or otherwise answer the interrogatories without reference to the amended

  complaint.”). As such, Plaintiff must provide an amended answer to interrogatory number 13 that

  either identifies those specific paragraphs in the Complaint that are responsive or provide sufficient

  details to answer the interrogatory without reference to the Complaint.




                                                    6
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 7 of 9




     i. Interrogatory 17. Do you contend that your earning capacity or career has been
        damaged by the incident(s) described in the Amended Complaint? If so, please describe
        how and to what extent your career or earning capacity has been damaged.

         Plaintiff’s Answer: Yes, my earning capacity due to mental and emotional damage done
         to Plaintiff on 6/7/20.

         As previously discussed above in considering Plaintiff’s answer to interrogatory number

  4, interrogatories regarding damages being claimed cannot be answered so generally. If Plaintiff

  is seeking damages relating to a diminished earning capacity, Plaintiff must describe these

  damages with specificity.

         II.      REQUESTS FOR PRODUCTION

         Plaintiff does not expressly object to a majority of Defendant’s requests for production.

  Rather, in response to request numbers 1, 2, 3, 4, 5, 6, 8, and 10, Plaintiff states that he will provide

  the requested documents once he obtains them. Of course, the Court cannot compel the production

  of documents which are not in Plaintiff’s possession or control. However, to the extent that such

  responsive documents exist and are in Plaintiff’s control, Plaintiff must produce them, or describe

  the efforts made to obtain the requested documents if they are not yet available for production. See

  Benjamin v. Home Depot, U.S.A., Inc., No. 09-82381-CIV, 2010 WL 11602739, at *3 (S.D. Fla.

  Aug. 13, 2010) (requiring plaintiff “to produce the documents responsive to these requests, or

  provide [d]efendant with a supplemental response” that describes “the steps taken by [p]laintiffs

  to locate such documents”). If there are not any responsive documents in his custody or control,

  Plaintiff must state so.

         As for Plaintiff’s answer to request number 7, Plaintiff states that he “intends to use all

  Highlands County jail videos etc.” in response to Defendant’s request to produce “[a]ll

  photographs, charts, diagrams, documents, videos and other physical evidence that Plaintiff

  intends to use at the time of trial of this cause.” As with the other requests for production, if these

                                                     7
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 8 of 9




  videos and other documents are in Plaintiff’s control, he must produce them or explain his efforts

  to obtain them. If they are not in possession or control, he must state so. Furthermore, to the extent

  that Plaintiff is relying on documents already produced by the Defendant, he must specifically

  identify those documents.

         Lastly, request number 9 asks for “[c]opies of all grievances and appeals you filed while at

  the Highlands County Jail regarding the incident described in the Amended Complaint involving

  Defendant Ragoodial.” Plaintiff objects to this request “on the grounds that Defendants are already

  in possession of said documents.” While a court may limit discovery where the information being

  sought “is obtainable from some other source that is more convenient, less burdensome, or less

  expensive,” Mathis, 2006 WL 3747300, at *1, Plaintiff does not make any claims of burden or

  expense. “The fact that a party’s counsel may already possess some of the documents and

  information included in his discovery requests does not excuse the responding party’s failure to

  fully respond to the discovery requests.” Puccio v. Sclafani, No. 12-61840-CIV, 2013 WL

  4068782, at *2 (S.D. Fla. Aug. 12, 2013) (citation omitted) (requiring incarcerated plaintiff to

  make a good faith effort to obtain responsive documents despite his various objections including

  that defendant could easily obtain the documents from another source). As such, Plaintiff is

  required to produce any responsive documents in his custody or control, or otherwise state any

  good faith efforts made to obtain them.

         For the forgoing reasons, Defendant’s Motion to Compel Better Answers to Interrogatories

  and Requests for Production (ECF No. 30) is GRANTED. Plaintiff is instructed to provide

  supplemental discovery responses consistent with this Order within 14 days of his receipt of this

  Order. To the extent that Plaintiff later obtains additional information or documents that are

  responsive to Defendant’s discovery requests, Plaintiff is required to further supplement his



                                                    8
Case 2:20-cv-14203-RLR Document 31 Entered on FLSD Docket 04/21/2021 Page 9 of 9




  answers pursuant to Federal Rule of Civil Procedure 26(e).

         DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of April, 2021.




                                              LAUREN FLEISCHER LOUIS
                                              UNITED STATES MAGISTRATE JUDGE


  cc: Thurlow F. Wilkins
      0500590101
      1048 Morrill Street
      Avonpark, FL 33825
      PRO SE




                                                 9
